Title: From Thomas Jefferson to George Weedon, 5 March 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond March 5th. 1781

Your Letters of February 28th and March 3d were received yesterday and this Day. It is utterly out of our Power to send the Arms and Cartouch Boxes to Hanover Courthouse which you desire. Every one fit for Service has been delivered out. You will certainly get such of your men armed below as shall be without arms, as there are spare arms under the orders of Baron Steuben drawn down to the place to which your militia will proceed. The Ammunition  will in like manner be issued there. For God’s sake lose not a moment, (indeed I am sure you will not) in getting on. Every instant is critical and may have great effect on operations which perhaps are not yet communicated to you. I sincerely rejoice at the great event you were so kind as to communicate to me and am with much Respect Sir, Your &c., &c.,

T. J.

